Title: Thomas Erskine Birch to Thomas Jefferson, [November 1811]
From: Birch, Thomas Erskine
To: Jefferson, Thomas


      
        Most Respectable sir.
         
                      
                        Nov. 1811 
      
      
		  
		  
		  
		  
		   
		   
		   
		  The inclosed volume was committed to the press near the close of your Excellency’s administration. The author saw with superlative pleasure the efforts that you were making to preserve that precious boon, for which, he when but a youth of 19 years of age was contending for with a naval lieutenant’s commission. 
		   From 15 to 20 years of age, he was incessantly traversing the seas in search of the enemy, and was assisting at the capture of no less than 47 of their vessels.
      The Ode which is dedicated to your Excellency is the only laurel that the author can offer, to your administration
      Such as it is—ah might it worthier be,
      Its scanty foliage all is due to thee.
                  
      
        With sentiments of high regard and all due consideration, I beg leave to style my self, Sir, Your most obedient and very humble Servant
        
          
            Thos Erskine Birch
          
          
            Preceptor of  “Anchor & Hope”Acady, Wythe County, Virga
          
        
      
    